Citation Nr: 1727501	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-25 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a high blood condition (hypertension), to include as due to herbicide exposure. 

3.  Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to herbicide exposure. 

4.  Entitlement to service connection for a right ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

These matters come to the Board of Veteran's Appeals (Board) on appeal from December 2009 and September 2011 rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The Veteran filed two substantive appeals (Form 9) received by VA on February 8, 2014, and June 11, 2013, respectively.  In July 2015, the Board remanded the case to the RO for further development and adjudicative action.  A supplemental statement of the case (SSOC) was issued in August 2016, however additional pertinent evidence was added to the claims file since the most recent SSOC.  Another SSOC has not been issued considering this newly submitted evidence.  Also, the Veteran has not submitted a waiver of this evidence.  However, because the Veteran's substantive appeals were received after February 2, 2013, a waiver of the additional evidence is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).  Thus it is not necessary to remand the Veteran's claims to have the RO issue an SSOC addressing this newly submitted evidence.  


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicides, including Agent Orange, nor is there probative evidence of such exposure.

2.  The preponderance of the evidence of record is against a finding that the Veteran exhibited a heart disability in service or within one year after discharge from service, or that such condition is otherwise related to service.

3.  The preponderance of the evidence of record is against a finding that the Veteran exhibit hypertension in service or to within one year after discharge from service, or that such condition is otherwise related to service.

4.  The preponderance of the evidence of record is against a finding that the Veteran exhibited diabetes in service or within one year after discharge from service, or that such condition is otherwise related to service.

5.  The Veteran's right ear hearing loss was first manifested during active duty service and the evidence is at least in equipoise as to whether the Veteran's current hearing loss disability is related to military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by letters in October 2009 and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  The Board notes that the Veteran has requested VA examinations for his ailments, for instance in his June and October 2011 notices of disagreement.  The Board finds that VA has afforded the Veteran all VA examinations necessary to decide the Veteran's claim.   He was afforded three VA examinations for his right ear hearing loss claim, one in April 2013, one in May 2016, and the last in January 2017.  These examinations are inadequate; however the Board is granting service connection for this disability so any duty to assist failure is harmless error.  As for the Veteran's heart disability, hypertension, and diabetes claims, VA examinations are not required in this case, as there is no indication that the currently diagnosed disabilities may be related to any incident, disease, or injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As the weight of the evidence is against a finding that there was an in-service incident, disease, or injury, a medical opinion or examination is not required.

The agency of original jurisdiction (AOJ) substantially complied with the July 2015 remand orders, namely to perform additional development of the Veteran's claim he was exposed to herbicides in-service and obtain an addendum opinion addressing the Veteran's right ear hearing loss, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   The Board notes that the Appeals Management Center (AMC) did not refer the case to JSRRC, however, as will be explained below, there is insufficient evidence to warrant such referral.  

II.  Service Connection

The Veteran seeks service connection for a heart disability, hypertension, diabetes, and right ear hearing loss.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus.  Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is also diagnosed with coronary artery disease, diabetes, mellitus and hypertension, which are also chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease evidenced as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and ischemic heart disease, which does not include hypertension.  While hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," an appellant must demonstrate actual duty or visitation by the veteran in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  In addition, VA's Compensation Service has determined that a special consideration of exposure to herbicide agents should be extended on a facts found basis, but not presumed, for certain Air Force veterans whose regular duties placed them on the perimeter (such as a security policeman or security patrol dog handler, for example) of specifically designated Royal Thai Air Force Bases (RTAFBs) in Thailand. 

Most recently, the regulations have extended the presumption of herbicide exposure to individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  "Regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 U.S.C. 1116(a)(3); 3.307(6)(v).

The regulations have not extended the presumption of herbicide exposure to Veterans serving in Guam, and VA has not indicated that special consideration of exposure to herbicide agents should be extended to any particular class of veteran who served in Guam.

Notwithstanding the foregoing presumptive provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Heart Disability, Hypertension, Diabetes

The Veteran asserts he is entitled to service connection for a heart disability, hypertension, and diabetes, to include as due to in-service exposure to herbicides.  

As an initial matter, the Board will address the Veteran's claims for service connection on a direct basis.  The Veteran has current diagnoses of coronary artery disease, hypertension, and diabetes mellitus, so the first Shedden element is satisfied.  However, there were no findings of a heart disability, hypertension, or diabetes during the Veteran's service.  The STRs are negative for evidence of any of these conditions and the Veteran has not alleged that any of these conditions began during his service.  The Veteran's blood pressure readings from his entrance examination and on his release from active duty do not indicate hypertension.  There is no evidence of complaints of, or treatment for, blood sugar problems or diabetes in-service.  The lay statements do not indicate that these disabilities began during the Veteran's service.  No medical professional has attributed the development of these disabilities to the Veteran's service.  The Veteran essentially acknowledged that direct service connection for diabetes is not warranted in his October 2011 notice of disagreement.   As such, there is no evidence of an in-service event or injury sufficient to meet the second Shedden element and service connection on a direct basis cannot be established for a heart disability, hypertension, or diabetes.  

Presumptive service connection provides another avenue for the Veteran to seek compensation.  However, there is no evidence that the Veteran's heart disability, hypertension, or diabetes manifested to a compensable degree within a year of the Veteran's service.  These conditions were not noted on the Veteran's exit medical examination form and no evidence of treatment in the first post-service year is of record.  Neither is there evidence of continuity since the Veteran's service for these disabilities.  The Veteran has pointed to no evidence of manifestations of these disabilities since service sufficient to establish continuity and the Board notes the absence of continuous treatment for these disabilities after the Veteran left service.  As such, presumptive service connection based on the provisions for chronic diseases is not warranted for these disabilities.  38. C.F.R. § 3.309.  

Finally, presumptive service connection due to exposure to herbicides is not warranted.  The Veteran claims that he was exposed to herbicides during his service on Guam.  As noted above, VA has extended the presumption of exposure to herbicides to Veterans who served near the Korean DMZ, at certain Royal Thai Air Force Bases in Thailand, and to those Air Force or Air Force Reserve veterans who regularly and repeatedly operated, maintained, or served on C-123 aircraft.  38 C.F.R. § 3.307(a)(6).  The weight of the evidence is against a finding that the Veteran's service entitles him to the presumption of exposure to herbicides under any of these provisions, as he has not been shown to serve at any of these locations and was not an Air Force or Air Force reserve member.  VA has not extended the presumption of herbicide exposure to Veterans serving in Guam and has not indicated that special consideration of exposure to herbicide agents should be extended to any particular class of veteran who served in Guam.  Thus, the Board concludes that the Veteran is not entitled to the presumption of herbicide exposure. 

This does not prevent the Veteran from establishing exposure to herbicides on a direct basis.  Combee, 34 F.3d at 1042.  The Veteran asserts he was exposed to herbicides during his duties on Guam.  A lay statement from A.C.I. dated September 2016 states that A.I.C. witnessed people spaying chemicals along a perimeter fence and notes that areas inside the base were sealed after the base was closed, probably due to contamination.  Another September 2016 statement from J.T.L. reports that J.T.L. knows that Agent Orange was known to be sprayed at United States Navy Installations on Guam.  

VA attempted to verify that herbicides were used on Guam in May 2016.  A message from the Agent Orange Compensation Service sent in June 2016 noted that the Department of Defense has not identified any locations on Guam where Agent Orange was used, stored, or transported.  Agent Orange was used for combat operations in Vietnam and there were no combat operations on Guam when the Veteran was there.  Further, Guam was not on the Agent Orange shipping supply line.  The message concluded by noting that claims should be referred to the United States Army and Joint Services Records Research Center (JSRRC) for further development of claimed exposure to herbicides.  The Appeals Management Center's (AMC) JSRRC coordinator wrote a memorandum in August 2016 describing the development conducted and concluding that JSRRC should not be contacted as the Veteran did not meet the requirements of the manual governing development for herbicide exposure claims.  VBA Manual M21-1, IV.ii.1.H.7.a. (last accessed July 6, 2017).  The Board notes that the Veteran's statements and the lay statements of record provide few details as to the Veteran's claimed exposure.  The lay statements do not provide evidence the Veteran was directly exposed to Agent Orange and the Veteran has not provided evidence of such direct exposure.  To the extent that J.T.L.'s statement asserts that Agent Orange was sprayed at Agana, the Board places more weight on the Agent Orange Compensation Service June 2016 response to the contrary.  Based on this record, the JSRRC coordinator's conclusion that there was insufficient evidence of the Veteran's exposure to herbicides to warrant referral to the JSRRC is supported.  Thus, the Board finds the AMC fully complied with the July 2015 remand directives and no further development is warranted.  Dyment, 13 Vet. App. at 146-47.  

A response from the Defense Personnel Records Information Retrieval System (DRPIS) dated in August 2016 is part of the file and states that the command history covering the period from September 1962 to September 1963 does not reflect use of Agent Orange at Agana, Guam.  However, the Veteran did not serve at Agana, Guam during those dates.  Regardless, as the JSRRC coordinator did not cite to this response in writing the August 2016 memorandum, this error is immaterial to the resolution of the Veteran's claims.  

Because there is insufficient evidence to concede exposure to herbicides on a presumed or direct basis, entitlement to service connection is not warranted for a heart disability, hypertension, or diabetes due to exposure to herbicides.  

The Board acknowledges the Veteran's assertions that his disabilities are the result of his active duty service.  For instance, in his October 2011 notice of disagreement, the Veteran indicated that his diabetes had onset many years after his service, but was due to his service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, namely a heart disability, hypertension, and diabetes, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his claimed disabilities and his active duty service.  Thus, his statements regarding any such link are not competent.

In summary, the Veteran's STRs do not show a heart disability, hypertension, or diabetes in-service.  Treatment records do not document these disabilities until many years after the Veteran's service.  No competent opinion links the Veteran's heart disability, hypertension, or diabetes to his service.  The Veteran is not presumed to have been exposed to herbicides and there is insufficient evidence of direct exposure to herbicides.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for entitlement to service connection a heart disability, hypertension, and diabetes, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis - Right Ear Hearing Loss

The Veteran claims entitlement to service connection for right ear hearing loss.  The Board finds that entitlement to service connection for right ear hearing loss is warranted.  

As noted above, impaired hearing is considered a disability when certain audiological limitations are present.  The results of the April 2013 VA examination indicate the presence of a right ear hearing loss disability.  The Veteran's auditory thresholds at 2000, 3000, and 4000 Hertz (Hz) exceed 40 decibels and his Maryland CNC word list test results of 84 percent are lower than 94 percent.  Thus, the first Shedden element met as the Veteran has a current disability for VA purposes.  

The Veteran's military specialty was Aviation Boatswain Mate and VA conceded in granting the Veteran service connection for left ear hearing loss in a May 2013 rating decision that the Veteran was exposed to acoustic trauma in-service.  Thus, the second Shedden element is met, as there is evidence of an in-service injury.  

Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether the Veteran's current right ear hearing loss disability is related to his service.  

The April 2013 VA examiner recorded results from audiological testing and provided an opinion addressing the Veteran's claims of service-connection for hearing loss.  The VA examiner opined that the Veteran's left ear hearing loss was due to his service but his right ear hearing loss was not.  The VA examiner explained that the Veteran's probability of noise exposure in-service was high due to his specialty and the etiology of the Veteran's left ear hearing loss was most likely due to service.  But the VA examiner concluded that the Veteran's right ear hearing loss is less likely than not related to the Veteran's service.  The VA examiner explained that the Veteran's exit audiogram reflected normal right ear hearing as the thresholds between 500 Hz and 6000 Hz were not greater than 25 decibels.  The VA examiner opined that the Veteran's separation medical examination summary of defects and diagnoses indicating the Veteran has bilateral hearing loss was a mistake.  

In an addendum from May 2016, the VA examiner opined that the Veteran's right ear hearing loss is less likely than not a result of military noise exposure.  The VA examiner explained that noise induced hearing loss progression ceases when the exposure to intense noise ends.  The Veteran was released from active duty in 1967 with normal right ear hearing and the Veteran has not been exposed to military noise for 46 years the VA examiner pointed out.  The VA examiner also cited to a report that stated noise-exposed ears are not more sensitive to further noise exposure, in excess of what would be expected from the addition of age-related threshold shifts, once the noise exposure is discontinued.  

Another VA examiner offered a negative opinion on the relationship between the Veteran's right ear hearing loss and his service in January 2017.  Yet this VA examiner provided no rationale for this opinion aside from noting the Veteran's separation audiogram was within normal limits. 

The Board finds that the VA examiner reports of record, individually and taken together, are inadequate.  The Board remanded the claim in July 2015 because the April 2013 VA examiner premised the negative nexus opinion on the lack of evidence of hearing disability during service.  As noted in the remand, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in-service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   The January 2017 VA examiner's etiology opinion suffers from the same inadequacy as the April 2013 VA examiner.

Further, the Veteran's in-service audiological evaluation occurred in July 1967, at which time auditory thresholds were recorded.  It is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, so the Board will consider the recorded metrics using the standard most favorable to the Veteran.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
ADD
15 
10
10
10
5

Thus, the Veteran's in-service pure tone thresholds, in decibels, were recorded after conversion as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20 
15
10
30
25
LEFT
20
15
25
55
35

Because the April 2014 VA examination report states that the Veteran's thresholds between 500 Hz and 6000 Hz indicate no threshold greater than 25 decibels and fails to address the shift from ASA to ISO-ANSI units, the Board cannot conclude that it is based on an accurate interpretation of the facts.  Further, the Board disagrees with the April 2014 VA examiner's conclusion that the July 1967 diagnosis of bilateral hearing loss was merely a mistake, as the audiometric results show elevated thresholds in both ears.  Finally, thresholds in excess of 20 decibels indicate a degree of hearing loss, so the conclusion in all three VA examination reports that the Veteran's hearing was normal on exit from service is incorrect.  Hensley, 5 Vet. App. at 157.

The May 2016 addendum opinion fails to adequately resolve the Veteran's claim.  The VA examiner explained that in-service noise exposure would not make the Veteran's hearing more sensitive to further noise exposure later.  Yet the opinion also acknowledges age-related threshold shifts in hearing.  The Veteran's in-service hearing loss may not have met the VA's criteria for a hearing loss disability, but this does not prevent service connecting hearing loss incurred in service.  Noise exposure-related hearing loss in-service that later meets VA's criteria for a hearing loss disability still warrants service connection.  Hensley, 5 Vet. App. at 159.  Here, VA conceded that the Veteran was exposed to loud noises in-service that led to left ear hearing loss and tinnitus.  While there are no audiograms showing the Veteran's hearing thresholds on entry into service, his exit examination shows elevated hearing thresholds.  This is especially true when factoring in the shift from ASA to ISO-ANSI units.  The July 1967 examiner diagnosed the Veteran with bilateral high frequency hearing loss.  

None of the VA opinions address what seems to be the most obvious etiology for the Veteran's right ear hearing loss, conceded in-service noise exposure that led to elevated thresholds but not a disability for VA purposes and age-related increasing thresholds that now meet VA criteria for a hearing loss disability.  The VA examiners pointed to no intercurrent noise exposure to explain the current right ear hearing loss disability and essentially cite to the intervening time period for their negative nexus opinions.  Instead of remanding the Veteran's claim for a clarifying opinion, the Board finds sufficient evidence to grant the Veteran's claim. 

More specifically, the Veteran was diagnosed with bilateral high frequency hearing loss in-service and thus a chronic disease was established.  38 C.F.R. § 3.303(b).  The Board has noted the inadequacy of the April 2014 VA examiner's opinion and concludes that this diagnosis was not a mistake.  The same chronic disease now meets the VA criteria for a hearing loss disability.  38 C.F.R. § 3.385.  The VA examiners pointed to no intercurrent noise exposure.  The VA examination reports of record are inadequate and based on incorrect interpretations of the record.  The Veteran has asserted his in-service right ear hearing loss led to his current right ear hearing loss disability.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is entitled to service connection as a chronic disease manifested during service.  

As the evidence is at least in relative equipoise, the Veteran prevails and service connection is warranted.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right ear hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a heart disability, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for a high blood condition (hypertension), to include as due to herbicide exposure, is denied. 

Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a right ear hearing loss disability is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


